Case 2:20-cv-01196-KG-JHR Document1 Filed 11/17/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

12th Judicial District Court
Otero County, New Mexico
No. D-1215-CV-2020-00748

and JANE DOES 1-5,

MICHAEL HALL and JAMES HALL, }
)
Plaintiffs, ) Case No.
)
Vv. )
) Removed from:
ENSUREM I, LEC )
)
)
)

Defendants.
NOTICE OF REMOVAL
PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant
Ensurem II, LLC (hereinafter “Ensurem”), by its attorneys, files this Notice of Removal to remove
this action from the Twelfth Judicial District Court, Otero County, New Mexico, to the United
States District Court for the District of New Mexico. In support of this Notice of Removal,
Ensurem states as follows:
1. Plaintiffs Michael Hall and James Hall originally commenced this action by filing
a complaint against Ensurem in the Twelfth Judicial District Court, Otero County, New Mexico,
captioned Michael Hall and James Hall v. Ensurem If, LLC and Jane Does 1-5, Case No, D-1215-
CV-2020-00748, on October 15, 2020. The complaint was served on Ensurem’s registered agent
on October 19, 2020. A true and correct copy of the complaint and summons is attached hereto as
Exhibit A. No further proceedings before the state court have occurred.
2. For the reasons described below, this Court has jurisdiction over the state court
action pursuant to 28 U.S.C. § 1331 because Plaintiffs’ complaint alleges a cause of action arising
under the laws of the United States. Plaintiffs’ complaint alleges that Ensurem violated the

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seg. “TCPA”), by placing calls to

 
Case 2:20-cv-01196-KG-JHR Documenti1 Filed 11/17/20 Page 2 of 4

Plaintiffs’ cellular telephone in violation of the statute.

3, Plaintiffs’ complaint seeks actual and statutory damages, as well as attorney’s fees
and costs.
4, The United States Supreme Court has affirmed that federal question jurisdiction

exists when presented with a substantial federal question. Grable & Sons Metal Prods., Inc. v.
Darue Eng. & Mfg.,545 U.S. 308 (2005). Because Plaintiffs seek relief for a cause of action arising
under the TCPA, a federal statute, the complaint asserts a federal question under 28 U.S.C. § 1331
and 47 U.S.C. § 227, and it is therefore removable pursuant to 28 U.S.C. § 1441.

5. The complaint also alleges violations of the New Mexico Unfair Practices Act,
NMSA § 57-12-1, ef seq. This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367,
over this cause of action because it is based on the same operative facts alleged in the complaint
with respect to Plaintiffs’ TCPA claim and is so related to claims in the action within the Court’s
original jurisdiction that they form part of the case or controversy under Article III of the United
States Constitution.

6. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it is
being filed within thirty (30) days after service of the complaint on Ensurem. Ensurem was served
on October 19, 2020. See Exhibit B hereto.

7. The Twelfth Judicial District Court of Otero County is located within the federal
district for the District of New Mexico. Therefore, venue for purposes of removal is proper because
the United States District Court for the District of New Mexico embraces the place in which the
removed action was pending. 28 U.S.C. § 1441 (a).

8. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiffs Michael Hall and James Hall through their counsel at the addresses provided in the
Case 2:20-cv-01196-KG-JHR Documenti1 Filed 11/17/20 Page 3 of 4

complaint. Notice will also be promptly filed with the clerk of the Twelfth Judicial District Court
of Otero County.

9. Ensurem files this Notice of Removal solely for the purpose of removing the state
court action and does not waive, and specifically reserves, all defenses.

WHEREFORE, Defendant Ensurem II, LLC gives notice that this action is removed to the
United States District Court for the District of New Mexico, and respectfully requests that no

further proceedings in this matter be had in the Twelfth Judicial District Court of Otero County.

RESPECTFULLY SUBMITTED,

CAVIN & INGRAM, P.A.

ZL 2>—

XStéphen D. Ingran(
P.O. Box 1216
Albuquerque, New Mexico 87103-1216
Telephone: (505) 243-5400
E-mail: singram@cilawnm.com

Attorneys for Defendant Ensurem If, LLC
Case 2:20-cv-01196-KG-JHR Document1 Filed 11/17/20 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November _/ é , 2020, I electronically filed the foregoing
Notice of Removal with the Clerk of Court using the CM/ECF system. A copy of this document
and all attachments are being served upon Plaintiffs’ counsel via U.S. mail, postage prepaid, and
further sent by electronic mail to the addresses below:

Sid Childress, Esq.
Childress Law

1925 Aspen Dr. #600A
Santa Fe, NM 87505
childresslaw@hotmail.com

Attorney for Plaintiffs

CAVIN & INGRAM, P.A.

By(_ LAU > ——

StepherD. Ingranf —

Attorney for Defendant Ensurem H, LLC
